Title: From George Washington to Gustavus Scott, 7 November 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 7th Novr 1796
                        
                        Your two letters, dated the 31st Ulto, with their several enclosures, were
                            received on thursday last. The one to Mr Wolcott has been delivered to him; but he seems to
                            have no sanguine expectation of obtaining a loan from the Bank of the United States, for the
                            purposes of the Federal City. He intended to communicate your offer to the President and
                            Directors on Saturday and to support it with an expression of his wishes that you might be
                            accommodated. He promised to write to you himself, by this day’s Post, but did not expect he
                            should be able to give the result of his application at that time.
                        I gave him your letter for Messrs Willirck, to be forwarded to those Gentlemen,
                            and shewed him the copy of it, as I had some doubt myself with respect to the offer of 7 1/2
                            ⅌ Ct ⅌ Annum. His doubts of the eligibility of this offer under the Act of Congress guaranteeing the Loan, being
                            still greater than mine, I requested he would give the matter mature consideration, and
                            inform you of the result, if in his judgement it was inadmissible under the Act. You will
                            observe that the objection lyes to the words ⅌ Annum, not
                            because the cost & charges in obtaining the loan may amount to this in the first instance—As Mr Wolcott (if he is confirmed in this opinion)
                            will write to you himself on this subject, I shall not enlarge except to inform you that I
                            shall detain the letter until this point is decided.
                        My opinion always has been (since the first Sale to Greenleaf) and still is,
                            oppos’d to large Sales of Lots, except in the dernier resort. I am more disposed therefore
                            to try any other expedient to raise Money in preference. If these fail, and it comes to the
                            alternative of Selling in the manner you propose, or suspending the operations altogether I
                            shall have no hesitation in my choice of the first. I have no doubt of your being informed
                            of the result of Mr Wolcotts application here, by Wednesdays Mail
                            (if he says nothing thereon to day). If this fails, I will execute and forward the power
                            authorising the other application to the Legislature of Maryland, by the succeeding Post.
                        Enclosed is a Statement handed to me by the Proprietors of the Hotel in the
                            Federal City, I told the bearer (one of them) who brought it to me that I would, simply,
                            transmit it. If your answer passes through me, to them, let it be distinct from other
                            matters, and so framed as that the letter may be turned over to them, under a blank cover.
                            With great Esteem I am Gentlemen Your Obedt Servt
                        
                            Go: Washington
                            
                        
                    